DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/23/2021, this is a First Action Non-Final Rejection on the Merits. Claims 1-10 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 and 09/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1. – a radio communication unit …In claim 1.
2. - a connection control unit…. In claim 1.
3. – a shielding object information acquisition unit… In claim 4.
4. – an image analysis unit… In claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, Applicant provides the claim limitation “…. to connect to a predetermined base station….”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, specifically the claim does not define the meaning for the term “predetermined”, and does not provides a complete definition as to how the predetermined base stations are “predetermined”. Examiner suggest that this lack of clarity could be overcome by integrating claim 4 into present claims 1, 9 and 10, particularly including the feature relating to the use of a predetermined rule to determine the predetermined base station to which the autonomous mobile robot is to be prompted to connect. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (US 2001/0014586) in view of Saito et al (US 2008/0086236- from IDS), hereinafter “Saito”.
Regarding claims 1, 9 and 10, Nakatsugawa discloses a control system / the associated method / the associated non-transitory computer readable medium configured to control a connection between an (e.g. Terminals N1, N2, N3) and a base station (e.g. repeaters R1, R2, RM), the control system comprising: 
a radio communication unit (e.g. via Terminals N1, N2, N3) configured to communicate with the base station (see fig. 3: via repeaters R1, R2, RM) (see [0039-0041]; 
      
    PNG
    media_image1.png
    414
    663
    media_image1.png
    Greyscale

and 

    PNG
    media_image2.png
    558
    883
    media_image2.png
    Greyscale

a connection control unit (see fig. 4: controller 24 having control portion 35 and signal processing portion 26) configured to, in a connection of communication performed by the radio communication unit, perform control, when a radio wave shielding object (e.g. see [0011] disclosing "shielding object as wall ... moves near communication path") which the (see fig. 7 and Step S506 – see also [0078] disclosing after filling in the measuring list of FIG. 6 with the terminal reception condition and repeater reception condition, the terminal computes sum of the antenna powers and sum of bit errors for each repeater like the first embodiment. Then, it selects an optimum repeater in which the sum of the bit errors is less than a predetermined value and the sum of the antenna powers becomes maximum, as an optimum repeater (S506). See also fig. 6 showing an example of a repeater selection table – can be interpreted as “predetermined”. However, depending on the locations, always one repeater will be the optimum repeater - which can thus be considered as the predefined station. Moreover, before connection in step 506, the "measuring list" of step S505 is established, which can also be considered as predefining a station prior to establishing the connection.).

    PNG
    media_image3.png
    457
    668
    media_image3.png
    Greyscale

                 
    PNG
    media_image4.png
    692
    450
    media_image4.png
    Greyscale

Nakatsugawa teaches the claimed invention, and defines that the connection is between a terminal (e.g. Terminals N1, N2, N3) and a base station (e.g. Repeaters R1, R2, RM), but does not expressly teach that the connections are between an autonomous mobile robot and a base station. 
However, in the same field of endeavour or analogous art, Saito teaches at [0022] the claimed features implemented in a mobile robot which communicates by radio with a managing computer via one or more radio base stations coupled to the managing computer and autonomously moves in a movement area through use of map data of the movement area, comprising: a radio communication unit for communicating by radio with each of the radio base stations; a radio environment detecting unit for detecting plural types of radio environment data including radio intensity of a signal received by the radio communication unit in radio communication with the radio base station, which data indicate degrees of goodness of a radio environment of the radio communication; a comprehensive radio environment data calculating unit for weighting the plural types of radio environment data with predetermined weights and calculating comprehensive radio environment data from results of weighting. Saito further teaches at [0078] even where a plurality of radio base stations exist, the mobile robot can search and move the shortest distance to a position for which the radio environment is good if radio communication is cut off. According to the present invention, where a plurality of radio base stations exist, the mobile robot selects radio base stations based on their distance beforehand, thereby reducing the time required for searching for a communication restoration position.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakatsugawa to include the idea of connecting the mobile robots to the radio base stations as taught by Saito for the benefit to provide a mobile robot that creates a map which allows it to determine the radio environment state of communication with a radio base station appropriately.
Regarding claim 2, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa further teaches, wherein the connection control unit performs control so that the (e.g. Terminals N1, N2, N3) connects to the predetermined base station (e.g. repeaters R1, R2, RM) (see at least figures 5 and 6 showing the control process performed during the connection of the terminals and the repeaters). Similarly, as in claim 1, Nakatsugawa is silent to use the “autonomous mobile robot”, however, Saito teaches this feature. See the rationale to combine as set forth above in claim 1.
Regarding claim 3, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa further teaches, wherein the connection control unit compares a value obtained by correcting and increasing a value of a received radio wave intensity of a radio wave from the predetermined base station with a value of a received radio wave intensity of a radio wave from another base station and thereby determines a base station to be a connection destination (see at least figs 5-6, and [0066-0069] disclosing taking into account the electric field intensity from the repeaters – see also [0081-0084] for further details).
Regarding claim 5, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa, is silent to teach the system further comprising an image analysis unit configured to analyze the position of the shielding object based on an image of a camera configured to shoot the path, wherein the connection control unit specifies, based on the position obtained by the analysis performed by the image analysis unit and the predetermined rule indicating the base station to which the autonomous mobile robot should be prompted to connect when the shielding object is at the position, the predetermined base station to which the autonomous mobile robot is to be prompted to connect.
However, in the same field of endeavour or analogous art, Saito teaches the claimed features implemented in a mobile robot which communicates by radio with a managing computer via one or more radio base stations. Saito further teaches the implementation of cameras C (pick up units shown at figure 5) and states at [0212] … The image processor 110 processes the images picked up by the cameras C and recognizes obstacles and persons in the surrounding area to find out the status of the surroundings of the robot R from the images. The image processor 110 comprises a stereo processing section 111a, a moving object extracting section 111b, and a face recognizing section 111c. See also [0247] stating … The surroundings image acquiring section (surroundings image acquiring unit) 146 obtains images of its surroundings with the use of the cameras C at the point where radio environment data has been detected…”.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakatsugawa to include the idea of connecting the mobile robots to the radio base stations and implementing the use of image pick up devices, such as cameras, as taught by Saito for the benefit to provide a mobile robot that creates a map which allows it to determine the radio environment state of communication with a radio base station appropriately. Furthermore, another benefit is to pick up images of the surroundings at the position where the radio environment data was detected by the radio environment detecting unit with use of the image pickup unit such as cameras and stores the picked-up image data in association with the position where the radio environment data was detected into the storing unit.
Regarding claim 6, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa further teaches, wherein when a position of the (e.g. Terminals N1, N2, N3) is the position on the path in front of the shielding object and a section in which the (e.g. Terminals N1, N2, N3) moves from the position to the shielding object is a section in which no communication is performed, the connection control unit performs control so that the (e.g. Terminals N1, N2, N3) is prompted to connect to the predetermined base station (e.g. repeaters R1, R2, RM) (see at least figures 5-6 showing the control process performed during the connection of the terminals and the repeaters). Similarly, as in claim 1, Nakatsugawa is silent to use the “autonomous mobile robot”, however, Saito teaches this feature. See the rationale to combine as set forth in claim 1.
Regarding claim 7, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa, is silent to teach the system, wherein the shielding object is equipment including a door. However, Saito teaches at [0097] since determining the level of radio intensity based on the intensity at the current time point of radio waves, the controller for the mobile robot can accurately deal with radio intensity changing due to external disturbance in the movement area. The external disturbance includes the numbers of robots and persons, doors being open/close, articles being placed, and the like. See the rationale to combine as set forth in claim 1.
Regarding claim 8, Nakatsugawa in view of Saito teaches as discussed above in claim 1. Nakatsugawa, further teaches the system, wherein the shielding object is an object that is temporarily located on the path (see at least [0011] Further, the indoor radio communication system employs a minute or small output power. Thus, if such a shielding object as wall, man, chair or equipment moves near communication path, electronic wave damps largely even if the distance is not changed, so that communication maybe sometimes disabled).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2008/0001735 to Tran – which is directed to monitoring system includes one or more wireless nodes forming a wireless mesh network; a user activity sensor including a wireless mesh transceiver adapted to communicate with the one or more wireless nodes using the wireless mesh network; and a digital monitoring agent coupled to the wireless transceiver through the wireless mesh network to request assistance from a third party based on the user activity sensor.
2. – US 7,323,991 to Eckert et al – which is directed to system and method for identifying, locating, authorizing by proximity and communicating with equipment and personnel in a facility that generally employs a series of limited range transceivers for location determination and a distributed wireless data network for data transfer. The system employs unique RF transceiver tags on personnel and equipment that are each uniquely identified and registered with a facility control application that oversees activities in the facility.
3. – US 2015/0197010 to Ruuspakka et al – which is directed to evaluating signal quality metrics at one or more locations on one or more available paths to a target location by a robotic device, and determining a path to a target location and an access point switching plan for the robotic device based, at least in part, on evaluated metrics. In some examples, evaluating signal quality metrics may include comparing signal quality metrics associated with one or more locations to multiple signal quality thresholds, where one or more of these signal quality thresholds may include a minimum bandwidth threshold. In some examples, the access point switching plan comprises one or more switching events between multiple radio access technologies (RATs) at one or more boundaries. In some examples, determining a path or determining an access point switching plan is based, at least in part, on comparing the costs associated with usage of multiple RATs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664